116 F.3d 1484
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Eldon L. FISHER, Doing Business as Medical Arts Pharmacy, Appellant.
No. 96-3351.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 10, 1997Filed:  July 2, 1997

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG, Circuit Judge, HEANEY, Senior Circuit Judge, and MORRIS SHEPPARD ARNOLD, Circuit Judge.
PER CURIAM.


1
Eldon L. Fisher appeals from his conviction for Medicaid fraud in violation of 42 U.S.C. § 1320a-7b(a)(1)(i) and asserts that the district court1 erred in instructing the jury, admitting certain evidence, and limiting the cross-examination of certain witnesses.  He also takes exception to the sentence that the district court imposed.  After a careful review of the record and the parties' briefs, we conclude that there was no error.  Because a thorough opinion on these matters would lack precedential value, we affirm the trial court's judgment in all respects.  See 8th Cir.  R. 47B.



1
 The Honorable Jean C. Hamilton, United States District Judge for the Eastern District of Missouri